[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.2





Pharmacy Master Services Agreement
This Pharmacy Services Agreement (the “Agreement”) is made effective as of 1
July 2017 (the “Effective Date”) by and between Jazz Pharmaceuticals, Inc. with
a principal place of business at 3180 Porter Drive, Palo Alto, CA 94304 (“Jazz
Pharmaceuticals”) and Express Scripts Specialty Distribution Services, Inc. with
a principal place of business at One Express Way, St. Louis, MO 63121 (“ESSDS”).
Jazz Pharmaceuticals and ESSDS may be referred to herein individually as a
“Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Jazz Pharmaceuticals and ESSDS are parties to that certain Master
Services Agreement, dated as of April 15, 2011, as amended, (the “Prior Master
Services Agreement”) through which ESSDS provides dispensing, distribution, and
other services for the Product (as defined below);
WHEREAS, the Parties desire to terminate the Prior Master Services Agreement and
enter into a new agreement through which ESSDS will continue to provide certain
services performed under the Prior Master Services Agreement, and undertake
certain additional services associated herewith; and
WHEREAS, ESSDS has experience in providing the services desired by Jazz
Pharmaceuticals and is willing to provide such services under the terms set
forth in this Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties set forth in this Agreement, the Parties agree as
follows:
ARTICLE I
DEFINITIONS
As used in this Agreement, each of the following terms (and the plural or
singular thereof, when appropriate) shall have the meaning set forth herein:
1.1“Adverse Drug Experience” shall have the meaning assigned to it in 21 CFR
310.305 and 21 CFR 314.80, as such provision may be amended from time to time.
1.2“Affiliate” of an entity shall mean any person or entity controlling,
controlled by, or under common control with such entity for so long as such
control exists. As used herein, “control” means ownership, directly or
indirectly, of at least fifty percent (50%) of the common stock or voting
ownership interests of the entity in question.



--------------------------------------------------------------------------------





1.3“Applicable Laws” shall mean all federal, state, and local laws and
governmental agency regulations and requirements applicable to the Services,
including without limitation HIPAA, Medicare and Medicaid laws under Title XVIII
and XIX of the Social Security Act, and relevant State and Federal pharmacy
licensure requirements and pharmacy regulations.
1.4“Average Daily Sales” shall mean the average number of commercial bottles of
the Product sold per day over the previous six (6) months, excluding all sales
of Product (i) for dispensing to VA, and (ii) to Puerto Rico.
1.5“Bridge Benefit” shall mean the Jazz Pharmaceuticals’ sponsored program that
provides Product at no cost to eligible patients who are at risk of an
interruption in therapy due to a change in the their insurance circumstances.
1.6“Central Certified Pharmacy” shall mean the facility or facilities licensed
and operated by ESSDS in compliance with the XYREM REMS Program and utilized by
ESSDS in connection with the performance of this Agreement.
1.7“Confidential Information” shall have the meaning assigned to it in Section
8.2.
1.8“Data” shall mean the data specified in a Work Order, including but not
limited to physician and patient data and required data elements for the REMS
Program Central Database, and such other data as the Parties agree shall be
provided by ESSDS to Jazz Pharmaceuticals under this Agreement.
1.9“DEA” shall mean the United States Drug Enforcement Administration, or any
successor thereto.
1.10“Deliverables” shall mean those items to be delivered to Jazz
Pharmaceuticals by ESSDS hereunder and as may be specified in a Work Order.
1.11“FDA” shall mean the United States Food and Drug Administration or any
successor thereto.
1.12“HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended, and the regulations promulgated pursuant thereto in the United
States Code of Federal Regulations (45 CFR Parts 160 and 164).
1.13“Information Technology” shall have the meaning assigned to it in Section
8.8 herein
1.14“Inspection” shall have the meaning assigned to it in Section 5.2 herein


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





1.15“Intellectual Property” means any and all patents, trade secrets,
inventions, know-how, copyrights, trademarks, service marks and trade dress,
applications for the same, and registrations and applications for registration
or renewals thereof in the United States and all other nations throughout the
world, including without limitation all derivative works, renewals, extensions,
reversions or restorations associated with such copyrights, now or hereafter
provided by applicable law, regardless of the medium of fixation or means of
expression.
1.16“Non-PAP Order” shall mean each shipment of Product by ESSDS to any Non-PAP
Patient in accordance with this Agreement.
1.17“Non-PAP Patient” shall mean any Patient other than a PAP Patient.
1.18“Patient Assistance Program” or “PAP” shall mean the Jazz Pharmaceuticals'
sponsored program that provides Product at no cost to eligible patients. Jazz
Pharmaceuticals has sole discretion over the eligibility criteria and operation
of the PAP. “PAP Patient” shall mean a Patient who has been approved as eligible
to participate in the PAP.
1.19“PAP Order” shall mean each shipment of Product by ESSDS to any PAP Patient
in accordance with this Agreement.
1.20“Patient” shall mean an individual who has been prescribed the Product.
1.21“Patient Data” shall include data about a Patient including information
about a Patient’s health, medical insurance claims, and payment information
obtained from the Patient or the Patient’s prescribing physician.
1.22“Pharmacy Services” shall have the meaning assigned to it in Section 2.1
herein.
1.23“Physician Confidential Information” shall mean information pertaining to a
physician that is protected from use or disclosure pursuant to applicable law.
1.24“Product” shall mean Xyrem® (sodium oxybate) oral solution and dosing kit.
1.25“Product Complaint” shall mean notification relating to product quality,
purity, identity, potency, packaging, tampering, and/or quality aspects of the
Product.
1.26“Records” shall have the meaning assigned to it in Section 7.1 herein.
1.27“REMS Pharmacy Services” shall have the meaning assigned to it in Section
2.1 herein.
1.28“REMS Program” shall mean the XYREM REMS Program, as approved by the FDA,
and as described in the XYREM REMS Documents.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





1.29“REMS Program Items” shall mean materials required in connection with the
performance of REMS Pharmacy Services by ESSDS hereunder, including, but not
limited to, REMS Program enrollment forms and materials to be distributed to
physicians and patients. REMS Program Items shall not include any Product.
1.30“Services” shall mean the Pharmacy Services and REMS Pharmacy Services
collectively, as defined in Section 2.1.
1.31“SOPs” shall mean the written standard operating procedures of ESSDS, as of
the Effective Date, or any others mutually agreed to be the Parties after the
Effective Date, which describe the REMS Program-specific operation processes of
ESSDS.
1.32“Territory” shall mean the United States of America, including its
territories where ESSDS is allowed to legally distribute and ship the Product.
1.33“Trademarks” shall mean the Jazz Pharmaceuticals trademarks set forth in
Exhibit B.
1.34“Veteran’s Administration” or “VA” shall mean the U.S. Department of
Veteran’s Affairs, which provides a prescription benefit to VA healthcare system
enrollees.
1.35“VA FSS” shall mean the Veteran’s Administration Federal Supply Schedule
pricing contract provided to Jazz Pharmaceuticals for the Product.
1.36“Voucher Program Services” shall mean those voucher program services set
forth in any applicable Work Order.
1.37“WAC” shall mean the current wholesale acquisition cost of Product as
provided by Jazz Pharmaceuticals. WAC does not include discounts, rebates or
chargebacks. WAC may not be the actual acquisition cost.
1.38“Work Order” shall have the meaning assigned to it in Section 2.1.
1.39“Work Instructions” or “WIs” shall mean written work instructions of ESSDS,
as of the Effective Date, or any others mutually agreed to by the Parties after
the Effective Date, which provide detailed descriptions of the performance of
certain tasks at ESSDS specifically required for Product.
1.40“XYREM REMS Documents” shall mean the approved XYREM REMS Documents,
including both the XYREM REMS Document and the XYREM REMS Supporting Document,
as may be amended.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





ARTICLE II
PHARMACYAND REMS PHARMACY SERVICES
2.1Services.  During the term of the Agreement, all commercial, non-clinical
trial Product sold by Jazz Pharmaceuticals, or made available through the PAP,
in the Territory will be dispensed exclusively through ESSDS pursuant to the
terms of this Agreement.  ESSDS agrees to provide those pharmacy and REMS
services described in this Agreement and written Work Orders hereunder (the
“Pharmacy Services”), including but not limited to pharmacy dispensing services,
safety and support services, ancillary supply services, certain education
services, and Data reporting. 
During the term of the Agreement, ESSDS agrees to provide other REMS services
described in this Agreement and written Work Orders hereunder (the “REMS
Pharmacy Services”), including but not limited to activities directed towards
ensuring Jazz Pharmaceuticals’ compliance with the requirements of the XYREM
REMS Program.
The Pharmacy and REMS Pharmacy Services (collectively, the “Services”) to be
provided as of the Effective Date are described in written Work Orders
hereunder. These Services may be amended from time to time through the addition
of a Work Order. Each Work Order will be numbered in consecutive order. Each
Work Order will be deemed incorporated into this Agreement. In the event of a
conflict between the terms of this Agreement and the terms of the Work Order,
the terms of this Agreement will govern, unless the Parties have expressly
agreed in the Work Order that the Work Order shall amend a specified section of
this Agreement, in which case such amendment will only apply to such Work Order.
In addition, the Services set forth in the following, fully executed Additional
Services Request Forms(each an“ASRF”) to the April 15, 2011 Master Services
Agreement between the parties (the “Prior MSA”), and for which services are
ongoing, shall henceforth be considered Work Orders under this Agreement: ASRF
30; ASRF 31; ASRF 32. Each of the foregoing ASRFs shall be subject to the terms
and conditions set forth in this Agreement as if they were originally executed
hereunder.
For the avoidance of doubt, Jazz Pharmaceuticals’ commercial function shall have
responsibility for Jazz’s oversight of Pharmacy Services, and decisions related
to changes to Pharmacy Services shall be directed by personnel in that function.
For the avoidance of doubt, Jazz Pharmaceuticals’ non-commercial function of
Pharmacovigilance, Quality and Safety shall have responsibility for Jazz’s
oversight of the REMS Pharmacy Services, and decisions related to changes to
REMS Pharmacy Services shall be directed by personnel in that function.
2.2Modifications in Services. Jazz Pharmaceuticals may propose changes (such as
a change in process) to Services through a Work Order by submitting a request in
writing setting forth the


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





proposed modifications to such Services (a “Modification Request”). In the event
of any Modification Request, or if ESSDS receives a technical direction from
Jazz Pharmaceuticals that is reasonably viewed by ESSDS as a Modification
Request, ESSDS shall notify Jazz Pharmaceuticals in writing of the anticipated
cost impact of such Modification Request within twenty (20) business days after
the receipt of the Modification Request from Jazz Pharmaceuticals and the
details of the Modification Request have been agreed upon by both Jazz
Pharmaceuticals and ESSDS, or the technical direction reasonably viewed as a
Modification Request, as applicable. The Parties agree to negotiate in good
faith any adjustments to the fees payable under this Agreement that are
necessitated by a Modification Request and recognize that ESSDS shall have no
obligation to perform modified or additional Services until the parties have
agreed on the associated fees. A Modification Request must be signed by the
Parties.
2.3Exclusive Pharmacy. During the term of this Agreement, and for so long as
Jazz Pharmaceuticals utilizes a single central pharmacy to administer the XYREM
REMS Program, all commercial, non-clinical trial Product sold by Jazz
Pharmaceuticals, or made available through the PAP, in the Territory will be
dispensed exclusively through ESSDS pursuant to this Agreement. During the term
of this Agreement, and for so long as ESSDS is the exclusive pharmacy dispensing
non-clinical trial Product, ESSDS will not provide any of the Services provided
pursuant to this Agreement to any third party with respect to a pharmaceutical
product containing sodium oxybate. If, during the term of this Agreement, Jazz
no longer utilizes a single central pharmacy to administer the XYREM REMS
Program and Jazz Pharmaceuticals chooses to engage another pharmacy in addition
to ESSDS (thus making ESSDS’s dispensing hereunder non-exclusive), Jazz shall
provide ESSDS one hundred-eighty (180) days written notice thereof. Furthermore,
in the event that Jazz Pharmaceuticals chooses to engage another pharmacy for
commercial, non-clinical trial Product in addition to ESSDS, ESSDS shall
maintain the right to continue to provide Services to any Patients enrolled in
the REMS Program as of the date that ESSDS no longer maintains its exclusive
pharmacy status. Notwithstanding the foregoing, Jazz Pharmaceuticals may
establish a third party pharmacy to make available commercial, non-clinical
trial Product in the Territory if ESSDS does not, or cannot, meet Jazz
Pharmaceuticals requirements for dispensing the Product in the Territory in
accordance with the terms and conditions of the Agreement.
2.4Data and Data Reports. ESSDS will provide to Jazz Pharmaceuticals or third
parties authorized by Jazz Pharmaceuticals, the Data and Data Reports as set
forth in any Work Order. Data will be transferred with the content and in the
formats defined in the Work Order, and will be provided in the manner and
frequency defined in the Work Order.
2.4.1 Data Blocking. ESSDS agrees not to disclose specific and identifiable
sales data regarding Product to a third party pharmaceutical data reporting
services provider (a “Data Reporting Service”) during the Term of this Agreement
during which Section 2.3 (titled “Exclusive Pharmacy”) continues to be in
effect. For the avoidance of doubt, nothing herein limits ESSDS from notifying
any Data Reporting Service that this agreement requires ESSDS to block or
withhold from it certain sales data relating to the Product.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





2.5Warehousing. All commercial, non-clinical trial Product sold, or made
available pursuant to this Agreement in the Territory shall be warehoused at
ESSDS at the Central Certified Pharmacy in accordance with any related Work
Orders or SOPs, and Work Instructions, and with due care in accordance with the
standards and practices which are generally accepted in the industry and
exercised by other persons engaged in performing similar services in the local
areas and in accordance with Applicable Law.
2.6Quality of Services; Compliance with Law. ESSDS agrees to perform the
Services in a professional and timely manner in accordance with the terms and
conditions of this Agreement, the applicable Work Orders or any mutually agreed
Modification Requests, Work Instructions and SOPs and in compliance with
Applicable Laws and currently recognized and accepted industry standards. The
SOPs and Work Instructions shall not be modified without notice to Jazz
Pharmaceuticals unless required by law and Jazz Pharmaceuticals shall have the
right in the event of a change to notify ESSDS of any change it believes will be
required to the Work Instructions as a result of the change to such SOPs. In
such event the Parties will work together in good faith to determine whether a
Modification Request is required. ESSDS shall provide the Services through
personnel, who are appropriately skilled, qualified, properly licensed where
applicable, and trained to provide Services. ESSDS shall perform the Services at
the designated ESSDS locations listed in Exhibit D, ESSDS Locations. The Central
Certified Pharmacy shall maintain all relevant State and Federal licenses
required by Applicable Law.
ESSDS shall monitor developments in Applicable Laws and shall promptly notify
Jazz Pharmaceuticals of any relevant developments of which it becomes aware, and
the Parties shall work together in good faith to determine whether a
Modification Request is required.
2.7Personnel. ESSDS shall provide the REMS Pharmacy Services through personnel
who are qualified and appropriately trained to provide the REMS Pharmacy
Services (the “Personnel”). ESSDS shall have sole discretion over the management
and oversight of its Personnel working on the REMS Pharmacy Services, but will
reasonably consult with Jazz Pharmaceuticals with respect to Jazz
Pharmaceuticals’ personnel recommendations to help to ensure Jazz
Pharmaceuticals’ satisfaction with the REMS Pharmacy Services. ESSDS shall
provide opportunities to review and make recommendation on job descriptions
prior to such job descriptions being used in the Personnel recruitment process
for open positions. Prior to assigning any individual to work on the REMS
Pharmacy Services on a full-time basis, Jazz Pharmaceuticals shall be given an
opportunity to confirm that it is satisfied with such person’s training and
qualifications. ESSDS shall ensure that all employees assigned to support the
REMS Pharmacy Services are qualified and competent in their respective roles and
responsibilities and have reasonable experience performing the tasks they will
perform in connection with the REMS Pharmacy Services, consistent with industry
standards. In addition, ESSDS will ensure that its Personnel participate in any
instruction and training as required by Jazz Pharmaceuticals, including training
directly from Jazz Pharmaceuticals.
Specific roles are or will be described in more detail in the applicable Work
Order(s). In the event that Jazz Pharmaceuticals is dissatisfied with any
individual performing REMS Pharmacy Services, it may notify ESSDS of its
concerns and ESSDS will take such concerns under advisement and take corrective
action as appropriate.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





It is understood that ESSDS and its employees will be serving under this
Agreement as an independent contractor, and will not be eligible to participate
in any benefits extended by Jazz Pharmaceuticals to its employees.
ESSDS will maintain in full force and effect throughout the performance of this
Agreement insurance related to Worker’s Compensation for its employees who
perform REMS Pharmacy Services under this Agreement and will provide Jazz
Pharmaceuticals a certificate of insurance evidencing such coverage if requested
in writing by Jazz Pharmaceuticals.
2.8Handling of the Product. In connection with the provision of Services, ESSDS
shall at all times handle, maintain, store, transport and deliver the Product in
accordance with all Applicable Laws and SOPs. ESSDS will prepare the Product
under conditions that are consistent with currently accepted standards of care
including relevant requirements specified in the applicable SOPs and Work
Instructions, the REMS Program, and Product Prescribing Information.
2.9Subcontracting. ESSDS may not subcontract or otherwise delegate any of its
obligations with respect to the Services, except to an Affiliate, without Jazz
Pharmaceuticals’ prior written consent, which will not be unreasonably withheld,
including by agreeing to a Work Order specifying the subcontractor. Upon receipt
of such consent, before allowing any subcontractor to being performing services,
ESSDS shall enter into a binding written agreement with such subcontractor that
protects Jazz Pharmaceuticals’ rights and interests to at least the same degree
as this Agreement. ESSDS shall be responsible for any permitted subcontractors’
compliance with the terms hereof. Jazz Pharmaceuticals shall have no obligation
to pay any such subcontractors for any Services.
2.10
Privacy.

(a)Notwithstanding anything to the contrary herein (including the Exhibits
hereto), ESSDS shall only provide information to Jazz Pharmaceuticals in a
manner consistent with HIPAA. Accordingly, the Parties agree that ESSDS shall
only provide Jazz Pharmaceuticals information that is de-identified in
accordance with HIPAA’s de-identification provision, 45 C.F.R. § 164.514(b),
unless ESSDS: (i) has on file a valid, unrevoked, HIPAA-compliant authorization
for each patient whose protected health information (“PHI”) is sought to be
disclosed; or (ii) authorization is not required under Applicable Law in order
to disclose the PHI. Jazz Pharmaceuticals represents and warrants that it cannot
and will not attempt to identify the individual who is the subject of any
de-identified information. To the extent that Jazz Pharmaceuticals, or a
contractor of Jazz Pharmaceuticals (e.g., a Hub), maintains the relevant HIPAA
authorization, Jazz Pharmaceuticals agrees to, or to require its contractor to,
appropriately communicate to ESSDS any expiration, revocation, or restriction
requested by a patient related to the HIPAA authorization or the patient’s PHI.
(b)If Jazz Pharmaceuticals seeks PHI from ESSDS for Jazz Pharmaceuticals’ public
health activities purposes (e.g., REMS, adverse event reporting), Jazz
Pharmaceuticals represents and warrants that the disclosure of such PHI by ESSDS
to Jazz Pharmaceuticals, either directly to Jazz Pharmaceuticals or to Jazz
Pharmaceuticals’ data collection agent, satisfies the conditions of 45 C.F.R. §
164.512(b) in that: (i) if Jazz Pharmaceuticals uses a third party to collect
data for Jazz Pharmaceuticals, such third party is serving in the capacity as
Jazz Pharmaceuticals’ agent


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





for the purpose of, among other things, collecting data on behalf of Jazz
Pharmaceuticals; (ii) the data to be collected is to be used and/or disclosed by
Jazz Pharmaceuticals, or its data collection agent, solely for public health
activities purposes and for no other purpose; (iii) de-identified data (as
described in 45 C.F.R. § 164.514(b)) is not sufficient under the circumstances
to enable Jazz Pharmaceuticals to satisfy its public health activities purposes;
and (iv) the data to be collected includes the minimal amount of PHI required in
order for Jazz Pharmaceuticals to conduct its public health activities purposes.


2.11
REMS Program Items

(a)REMS Program Items. From the Effective Date of this Agreement, Jazz
Pharmaceuticals shall provide REMS Program Items to ESSDS of the type and
quantities to be reasonably determined by Jazz Pharmaceuticals for performance
of REMS Pharmacy Services. ESSDS shall not utilize or distribute REMS Program
Items for any purpose other than as set forth in this Agreement and the Work
Orders hereunder. ESSDS is strictly prohibited from selling, utilizing, or
transferring REMS Program Items to any third-party under any circumstances not
contemplated by this Agreement.
(b)Title; Storage. REMS Program Items shall be marked as property of Jazz
Pharmaceuticals. ESSDS shall furnish and maintain a suitable place for storage
of REMS Program Items. Legal title to all REMS Program Items shall remain with
Jazz Pharmaceuticals.
ARTICLE III
COMPENSATION, INVOICING AND PAYMENT
3.1Services Fees. The full and complete compensation by Jazz Pharmaceuticals for
ESSDS’ performance of the Services and for assumption of its obligations
hereunder shall be as set forth in the applicable Work Order, which shall be
inclusive of all taxes applicable to the performance of Services. The fees for
Services may only be modified by written agreement of the Parties via an
amendment to the applicable Work Order in accordance with Section 2.2. All
expenses, including shipping costs, reimbursed hereunder shall be at cost,
without markup. Unless otherwise set forth in a Work Order, ESSDS shall be
responsible for all costs and expenses associated with fulfilling its
obligations hereunder. On the first anniversary of the Effective Date, and each
anniversary thereafter, ESSDS shall be entitled to increase each of the fees for
Services by no more than a percentage which is equal to the percentage increase
to the then current 12 month Consumer Price Index CPI-U Professional Care
Services subset line within Medical Care Services, as published on the US Dept.
of Labor website, found at
https://www.bls.gov/cpi/cpi_dr.htm. ESSDS shall notify Jazz Pharmaceuticals in
writing before the effective time of any such increase in fees.
3.2Invoices for Services Fees. ESSDS will issue invoices to Jazz Pharmaceuticals
for payment and reimbursement of the fees and expenses for the Services as set
forth in the applicable Work Order hereunder. ESSDS will provide reasonable
detailed invoices, together with adequate supporting documentation. All fees
shall be paid in United States dollars and payable in the same. Invoices will be
sent to:


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Jazz Pharmaceuticals, Inc.
3180 Porter Drive
Palo Alto, CA 94304
Attention Accounts Payable
Or via email to: ap@jazzpharma.com


3.3Payment. Jazz Pharmaceuticals will pay all undisputed amounts invoiced in
accordance with the terms hereof within thirty (30) days of receipt. In the
event that Jazz Pharmaceuticals disputes any portion of an invoice, Jazz
Pharmaceuticals will pay the undisputed portion in the ordinary course and will
notify ESSDS within ten (10) business days of the disputed portion and will
request information from ESSDS reasonably necessary to substantiate the invoiced
amount. ESSDS will provide the requested information within ten (10) business
days. If Jazz Pharmaceuticals continues to question the invoiced amounts
following such information request and response, it shall promptly notify ESSDS
and the Parties shall, within ten (10) business days, meet (in person or by
phone) to resolve any dispute. The finally resolved amount shall be payable
within thirty (30) days of the original invoice date or within ten (10) business
days of the dispute resolution, whichever is later. In the event that Jazz
Pharmaceuticals has prepaid any amounts and the actual fees or expenses are less
than estimated, then ESSDS will promptly (and in all cases within thirty (30)
days reimburse the amount of any overpayment to Jazz Pharmaceuticals or at Jazz
Pharmaceuticals’ request credit the amount of such overpayment to other
invoices.
3.4Fair Market Value. ESSDS agrees with Jazz Pharmaceuticals that the
compensation payable to ESSDS for the Services to be performed by it (a) are for
bona fide series provided by ESSDS to Jazz Pharmaceuticals, (b) have been
determined through good faith and negotiated at arm’s length and as such
represent the fair market value for such Services, and (c) does not take into
account the volume or value of referrals or business otherwise generated between
the Parties or their Affiliates for which payment may be made, in whole or in
part, under Medicare, Medicaid or other federal or state health care programs.
ESSDS also confirms to Jazz Pharmaceuticals that it will retain the Services
fees provided by Jazz Pharmaceuticals under this Agreement and that such
Services fees will not be passed on to any of ESSDS’ customers. No provision of
this Agreement shall be applied or construed in a manner inconsistent with
applicable state or federal laws or regulations.
ARTICLE IV
SUPPLY OF PRODUCT
4.1
Non-PAP Orders

(a)General. Jazz Pharmaceuticals shall deliver to ESSDS at the Central Certified
Pharmacy sufficient quantities of Product to fulfill Non-PAP orders. ESSDS
maintains a reasonable quantity of components on-site or nearby to allow product
disbursements to occur in a timely and efficient manner. The Product to be
shipped pursuant to Non-PAP Orders shall be furnished to, and held by, ESSDS on
a consignment basis at a Central Certified Pharmacy at all times. The
consignment of Product hereunder shall at no time be construed as a loan or
other


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





debt financing or secured transaction arrangement between the Parties, and title
to consigned Product shall remain with Jazz Pharmaceuticals until transferred
pursuant to Section 4.1(b).
(b)Transfer of Title. Upon removal of the consigned Product by ESSDS from the
Central Certified Pharmacy to fulfill a Non-PAP Order, title to such Product
shall pass to ESSDS and ESSDS shall be deemed to have purchased from Jazz
Pharmaceuticals such Product. ESSDS shall confirm all such purchases and
shipments of Product in writing to Jazz Pharmaceuticals on a weekly basis via a
confirmation of Product Shipped, which will document all purchases of Product by
ESSDS in the previous week. If a month ends in the beginning or middle of a
week, ESSDS shall send an additional purchase order to Jazz Pharmaceuticals to
confirm purchases made as of the last day of each month. This transfer of title
process applies only to Product that has not already been purchased as part of a
Buy In option, as described in Section 4.2, where title transfers upon
submission of a relevant purchase order.
(c)Pricing of Non-PAP Orders. Subject to the restrictions set forth in Section
6.2 of this Agreement and any FDA requirement or other Applicable Law, ESSDS
shall have the sole authority to determine pricing to Patients for Non-PAP
Orders.
4.2[*]. ESSDS shall be offered [*] for Manufacturer’s Product [*].  The [*] for
such [*] shall be [*].  The [*] shall be determined by [*]. Jazz Pharmaceuticals
shall [*]. Any Product [*]. [*] will [*] upon the receipt of [*].
4.3PAP Orders. Subject to available space as determined by ESSDS, Jazz
Pharmaceuticals will deliver to ESSDS at the Central Certified Pharmacy, at Jazz
Pharmaceuticals own expense, sufficient quantities of Product to fulfill PAP
orders. ESSDS will maintain a reasonable quantity of components on-site or
nearby to allow product disbursements to occur in a timely and efficient manner.
The Product shipped pursuant to PAP Orders shall be for the account of Jazz
Pharmaceuticals, and title to such Product shall remain with Jazz
Pharmaceuticals until confirmation of the PAP Order in ESSDS’ internal order
processing system, at which time title will pass to the PAP Patient. ESSDS will
fulfill PAP Orders as set forth in the applicable SOP and Business Rules.
4.4Risk of Loss. All risk of Product loss or damage during the time that such
Product is at the Central Certified Pharmacy prior to the transfer of title to
ESSDS pursuant to Section 4.1(b) shall be borne by Jazz Pharmaceuticals, except
to the extent caused by the negligence or willful misconduct of ESSDS or its
affiliates. Payment to Jazz Pharmaceuticals by ESSDS for Product lost or damaged
while at the Central Certified Pharmacy (i) after title to such Product has
transferred to ESSDS pursuant to Section 4.1(b); or (ii) that is the result of
ESSDS or its


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





affiliates negligence or willful misconduct shall be based on Jazz
Pharmaceuticals’ actual replacement costs, as reasonably determined and
documented by Jazz Pharmaceuticals.
4.5Returns and Replacement. In the event that (a) Product is damaged or
destroyed after the transfer of title pursuant to Section 4.1(a) and (b) such
damage or destruction [*], ESSDS shall replace the Product to the Patient free
of charge once the damaged Product is returned to ESSDS. ESSDS shall monitor all
reports of lost Product for the potential for abuse or diversion in compliance
with relevant SOPs and WIs. ESSDS will cooperate with state and federal
authorities fully in any investigations of lost Product, and will promptly
provide reports of such loss to Jazz Pharmaceuticals within one (1) week from
ESSDS’ conclusion of its investigation. Where abuse or diversion is not
suspected and the damage or destruction is the direct result of a defect [*],
ESSDS will promptly replace the Product at no charge to the Patient once
approved by the pharmacy. Jazz Pharmaceuticals shall reimburse ESSDS for an
amount equal to the replacement cost of such Product.
All Return or Replacement activities will be conducted in accordance with
applicable SOPs, Work Instructions, and the XYREM REMS Documents. Applicable
fees will apply to the processing and shipping of replacement Product and WAC
price will be applied to the replacement Product, and record of the shipment
will be kept in the Patient file. Upon receipt of damaged Product, ESSDS will
keep damaged Product in a secure locked area in compliance with applicable SOPs,
and will dispose of it at ESSDS’ cost in compliance with applicable SOP and
Applicable Law.
4.6Expired Product. Jazz Pharmaceuticals will, at its cost, replace Product that
expires prior to the purchase thereof by ESSDS. Jazz Pharmaceuticals will not
replace expired Product once it has been purchased by ESSDS. ESSDS will dispose
of or return expired Product as reasonably directed by Jazz Pharmaceuticals, in
accordance with Applicable Law and applicable SOPs and WIs, and Jazz
Pharmaceuticals shall promptly reimburse ESSDS for all reasonable out-of-pocket
expenses incurred in complying with this Section.
4.7Territory. ESSDS shall use commercially reasonable efforts to obtain and
maintain all necessary licenses and approvals to dispense Product in the
Territory.
4.8Recall or Market Withdrawal. Jazz Pharmaceuticals may elect to recall or
withdraw the Product from the market as a result of (i) a request, instruction,
or other action of a government entity; (ii) a determination for reasons
associated with safety, quality, technical or other issues directly affecting
the Product.
4.8.1 In the event of such recall or withdrawal, Jazz Pharmaceuticals shall
provide as much written notice to ESSDS as reasonably possible of such recall or
withdrawal (such notice to include the reasons for the recall or withdrawal and
any notices or other communication from any government entity in relation
thereto). ESSDS shall reasonably cooperate in effecting such recall in
accordance with the applicable SOP.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





4.8.2 If Jazz Pharmaceuticals is required to recall, or, on its own initiative,
recalls or withdraws any Product sold in the Territory, ESSDS shall reasonably
assist Jazz Pharmaceuticals in such recall in accordance with the Applicable
Laws. For such purposes, ESSDS shall maintain a complete and current list of
Patients who ESSDS reasonably believes could have been exposed to product
covered by the recall or withdrawal. Jazz Pharmaceuticals shall pay for all
reasonable documented out of pocket costs and expenses of ESSDS solely as a
result of any such recall, unless the recall results from ESSDS’ negligence,
recklessness, or willful misconduct. ESSDS shall provide to Jazz
Pharmaceuticals, at Jazz Pharmaceutical’s request, any information reasonably
requested by Jazz Pharmaceuticals in connection with Jazz Pharmaceuticals’
investigations relating to recalled Product, subject to the confidentiality
constraints imposed by Applicable Law.


ARTICLE V
AUDITS; REGULATORY INQUIRIES; DEBARMENT; OTHER REGULATORY MATTERS


5.1Audit. During the Term and for a period of eighteen (18) months thereafter,
ESSDS shall make Records available for Jazz Pharmaceuticals or its designee's
inspection during regular business hours and upon at least forty-eight (48)
hours' advance notice.  In addition, Jazz Pharmaceuticals shall have the right,
during the Term, (i) to one time annually inspect (or more frequently and
without notice if Jazz Pharmaceuticals has reasonable cause to perform such an
inspection) any of ESSDS’ facilities from which the Services are performed and
equipment used to perform the Services (including computers, call centers,
software programs and any other systems) during normal business hours and upon
30 day prior written notice, accompanied by a detailed audit scope (ii) to be
present when Services are being performed by ESSDS or ESSDS’ permitted
subcontractors, and (iii) to monitor by telephone the performance of any call
center or telephone-related ESSDS Services provided under this Agreement.  ESSDS
will cooperate in any audits at ESSDS’ expense.  If any audit results in
findings that require follow-up or action, ESSDS will address such findings
within a commercially reasonable timeframe at ESSDS’ expense. Audits will be
excluded during the months of December and January, unless the request is
related to an inspection and timing stipulated by a government regulator that
impacts the services defined in this agreement. If a third party is used to
conduct any audit, such third party will sign a confidentiality agreement with
ESSDS. 
5.2Regulatory Inquiries and Inspections. To the extent practicable and permitted
under Applicable Law, ESSDS shall notify Jazz Pharmaceuticals immediately (with
a copy of all associated notices and correspondence) of its receipt of any
notice of an inspection, audit or regulatory action relating to the Product by,
any regulatory authority, including without limitation, the United States
Department of Health and Human Services, the FDA or any other government agency
or any state board of pharmacy or any national accrediting body (an


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





“Inspection”). Jazz Pharmaceuticals shall have the right to be present at and to
participate in any such Inspection or regulatory action with respect to the
Product or the Services. In the event that ESSDS does not receive prior notice
of such regulatory inspection, ESSDS shall notify Jazz Pharmaceuticals as soon
as practicable after such inspection begins.
5.3No Debarment.
5.3.1    ESSDS represents and warrants to Jazz Pharmaceuticals that it (i) is
not currently excluded, debarred, suspended or otherwise ineligible to
participate in Federal health care programs or in Federal procurement or
nonprocurement programs or proposed for exclusion under such programs, and (ii)
has not been convicted of a criminal offence that falls with 42 USC §1320a-7(a)
or §1320a-7(b)(1)-(3) but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible to participate in Federal health care programs or
in federal procurement or nonprocurement programs. ESSDS agrees that it will
immediately notify Jazz Pharmaceuticals in writing if any of the representations
and warranties made by ESSDS in this Section ceases to be true at any time
during the term of the Agreement.
5.3.2    Jazz Pharmaceuticals represents and warrants to ESSDS that it (i) is
not currently excluded, debarred, suspended or otherwise ineligible to
participate in Federal health care programs or in Federal procurement or
nonprocurement programs or proposed for exclusion under such programs, and (ii)
has not been convicted of a criminal offense that falls under 42 USC §1320a-7(a)
or §1320a-7(b)(1)-(3) but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible to participate in Federal health care programs or
in federal procurement or nonprocurement programs. Jazz Pharmaceuticals agrees
that it will immediately notify ESSDS in writing if any of the representations
and warranties made by Jazz Pharmaceuticals in this Section cease to be true at
any time during the term of the Agreement.
ARTICLE VI
PURCHASE PRICE OF PRODUCTS
6.1Purchase Price of Products. With respect to all Product purchased by ESSDS
pursuant to Section 4.1, ESSDS shall pay a purchase price to Jazz
Pharmaceuticals equal to [*] for the Product as it may be changed by Jazz
Pharmaceuticals with at least five (5) days prior written notice to ESSDS.
Notwithstanding, ESSDS shall pay [*] for any Product for which ESSDS is required
to charge such [*].
6.2Payment Terms. ESSDS shall have the right to establish the price at which it
resells Product to Non-PAP Patients, and shall have all right title and interest
in and to any amounts that ESSDS receives from third parties in connection with
Product dispensed or distributed pursuant to Non-PAP Orders; provided, however,
that the price at which ESSDS sells Product shall not exceed the greater of (i)
[*] percent of [*] for Product


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





during the calendar year [*]. For the calendar year [*] the price shall not
exceed [*] percent of[*]; for calendar year [*] the price shall not exceed [*]
percent of [*]; and for calendar year [*] the price shall not exceed [*] percent
of [*]. This limitation is intended solely to create an upper limit, and is not
intended by either party to indicate a desire, intent, or belief that the
practice of pricing at, or near, this upper limit is sufficient to meet current
marketplace demands. The parties acknowledge the vast complexities of pricing
within the pharmaceutical marketplace, and ESSDS represents that typical pricing
conventions will apply (example: larger customers typically receive better
pricing). ESSDS shall make best efforts in all cases to negotiate in good faith
with any Third Party Payer in connection with the purchase of Product on terms
that are commercially reasonable. The parties have a shared desire to ensure
Patients receive drug in a timely manner. From time to time [*]. In the event
that Jazz Pharmaceuticals [*], Jazz Pharmaceuticals may [*]. Nothing in this
section shall be interpreted as Jazz Pharmaceuticals setting pharmacy pricing or
taking any action inconsistent with provisions contained in Article 4.1(c),
titled “Pricing of Non-PAP Orders”.
 
ARTICLE VII
RECORDS AND NOTIFICATIONS
7.1Records. ESSDS shall at all times keep and maintain complete, timely and
accurate written records relating to the performance of the Services as provided
for under this Agreement (collectively, the “Records”). ESSDS shall maintain the
Records in compliance with Applicable Laws and ESSDS’s record retention
policies.
7.2Adverse Event Reporting.    ESSDS shall comply with the agreed Potential
Adverse Event Reporting SOP and WIs and report any potential Adverse Drug
Experiences that it receives to Jazz Pharmaceuticals in compliance with those
SOPs and WIs.
7.3 Product Complaints. ESSDS shall comply with the agreed Product Complaint SOP
and properly report any technical complaints (e.g., reports about potential
production issues such as packaging irregularities that are not a result of
shipping damage) or Product Complaints (e.g. reports regarding contamination,
discoloration, improper labeling, adulteration) that it receives to Jazz
Pharmaceuticals.
7.4
Other Notifications. ESSDS shall notify Jazz Pharmaceuticals within one (1)
business day if the Product or the REMS Program is within the scope of a FDA or
DEA inspection.



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





ARTICLE VIII
CONFIDENTIALITY
8.1Confidentiality of Agreement. The Parties agree that the terms and conditions
of the Agreement are Confidential Information (as defined in Section 8.2 below)
and shall not be disclosed to anyone for any purpose without the prior written
consent of the other Party, except as expressly permitted by this Agreement.
8.2Confidential Information. Each Party acknowledges that in connection with
this Agreement, it may receive information, including and without limitation,
trade secrets and innovations, information regarding the Product and planned
products, the Program and the Services and planned services, contractors,
customers, prospective customers, financial data, computer software processes,
ideas, marketing information, strategies, forecasts, development programs, data,
know-how, improvements and other valuable business information from or on behalf
of the other Party (the “Disclosing Party”) which the Disclosing Party considers
to be proprietary and confidential and the value of which might be lost if the
confidentiality of such information is not maintained (collectively, the
“Confidential Information”). The Party receiving such Confidential Information
(the “Receiving Party”) agrees, at all times during the term of this Agreement,
and subject to the limitations set forth herein, (i) to treat as confidential
all Confidential Information received from the Disclosing Party with at least
the same degree of care with which the Receiving Party treats its own
confidential information, (ii) to disclose Confidential Information to only
those of its employees, agents, consultants and permitted subcontractors who
have a need to know such Confidential Information in order to accomplish the
purposes of this Agreement and who are subject to obligations of confidentiality
at least as restrictive as those obligations of confidentiality in this Section,
and (iii) to not use the Disclosing Party’s Confidential Information for any
purpose except those purposes permitted by this Agreement. Unless otherwise
expressly set forth herein to the contrary, each Party hereby acknowledges and
agrees that, as between the Parties, the Disclosing Party owns all right, title,
and interest in and to the Confidential Information disclosed to the Receiving
Party.
8.3Exceptions. The obligations of confidentiality and nonuse set forth herein
shall not apply to information that the Receiving Party can demonstrate by
competent written evidence: (i)    is or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party in breach
this Agreement, (ii) was within the Receiving Party’s possession prior to the
date of the Prior Agreement and had become known to the Receiving Party from the
Receiving Party’s own sources without restriction, (iii) becomes available to
the Receiving Party on a non-confidential basis from a third Party not acting on
behalf of the Disclosing Party and not under any obligation to keep such
information confidential, and (iv)was or is independently developed by the
Receiving Party without the use of or access to any Confidential Information.
Any combination of features or disclosures will not be deemed to fall within the
foregoing exclusions merely because certain individual features fall within such
foregoing exclusions unless the combination as a whole falls within any of the
above exclusions.
8.4Authorized Disclosure. The Receiving Party may disclose Confidential
Information of the Disclosing Party to the extent such disclosure is required by
Applicable Law, a valid order of


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





a court or other governmental body having jurisdiction, or rules of a securities
exchange; provided, however, that the Receiving Party both: (a) gives prompt
notice to the Disclosing Party of the disclosure requirement in order to allow
the Disclosing Party to obtain any available limitation on or exemptions from
such disclosure requirement, where reasonably practicable, and (b) reasonably
cooperates in such efforts by the Disclosing Party, where not prohibited by
Applicable Law, court order, or securities exchange rules.
8.5Permitted Uses and Disclosures. The Receiving Party may use Confidential
Information in the performance of its obligations or exercise of its rights
under this Agreement or any Work Order.
8.6Data. ESSDS agrees to maintain the security and confidentiality of all Data,
including any Personal Data, in accordance with all Applicable Laws, applicable
agreements, patient release forms, consents, and the provisions of this
Agreement, the SOPs and all Work Orders. For the purposes of this Section,
“Personal Data” shall mean computerized or electronic records as well as
paper-based files in any medium or format collected by ESSDS in connection with
the performance of Services, including by not limited to information received
from any patient, health care professional, and other business-to-business
customers or vendors that specifically identifies, or when used together with
other available information identifies, a particular individual. Personal Data
includes name, address, telephone number, fax number, Social Security number,
DEA number, other government issued identifier, credit card information,
insurance identification number, IP addresses, email address and information
relating to the past, present or future health or condition (physical or mental)
of an individual, but does not include information that is deidentified, encoded
or made anonymous. The parties agree that Jazz Pharmaceuticals will not have any
ownership in Patient Data created, collected or recorded by ESSDS in connection
with the Services. ESSDS agreed that it will not utilize Personal Data outside
the scope of this Agreement, provided however, that ESSDS and/or its affiliates
may use Personal Data in the aggregate or on a deidentified basis with other
drug-use data, to the extent permitted by law, without charge, for research,
cost analysis and other internal business purposes of ESSDS, provided that said
use does not in any way compete with the business of Jazz Pharmaceuticals. ESSDS
will establish commercially reasonable controls to ensure the confidentiality of
Confidential Information and Data and to ensure that Data is not disclosed
contrary to the provisions of this Agreement; provided, further, without
limiting the foregoing, that ESSDS shall implement and/or maintain a
comprehensive written information privacy and security program that includes
appropriate administrative, technical and physical safeguards and other security
measures appropriate to the size and complexity of ESSDS’ operations and the
nature and scope its activities that are designed to (a) ensure the security and
confidentiality of Data; (b) protect against any anticipated threats or hazards
to the security, confidentiality and integrity of Data; and (c) protect against
unauthorized access to or use of Data that could result in the destruction, use,
modification or unauthorized disclosure of Data.
8.7Return of Confidential Information. Upon expiration or earlier termination of
this Agreement, or upon the Disclosing Party’s earlier request, the Receiving
Party (a) shall return to the Disclosing Party all documents, papers, and other
materials in the Receiving Party’s possession or under the Receiving Party’s
control containing the Disclosing Party’s Confidential Information, or (b) shall
destroy any or all such documents, papers and other materials items, thereafter
sending the Disclosing Party a signed certification of destruction covering the


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





applicable items. Notwithstanding the foregoing, each Party may retain a single
archival copy of the other Party’s Confidential Information for the sole purpose
of facilitating compliance with the surviving provisions of this Agreement.
8.8Access to Information Technology.    
(a)Jazz Pharmaceuticals may provide ESSDS with access to the Jazz
Pharmaceuticals network, system, and/or a specific application, as Jazz
Pharmaceuticals may decide in its sole discretion (the “Information Technology”)
for use under this Agreement.  This Information Technology will be used solely
for purposes of, and in connection with, the Services provided under this
Agreement and for no other purpose whatsoever.  Access to such Information
Technology will be strictly limited to those ESSDS agents, employees and
consultants (the “IT Access Recipients”) who are required to use such
Information Technology for the performance of the Services. The Information
Technology may not be copied, modified or distributed, or provided to or used by
any third party.  ESSDS will be liable for any unauthorized use of Jazz
Pharmaceuticals’ Information Technology by any IT Access Recipients.
(b)ESSDS will notify Jazz Pharmaceuticals within forty eight (48) hours in the
event that any IT Access Recipient has terminated its relationship with ESSDS,
including but not limited to (i) ESSDS employees that have left employment with
the ESSDS for any reason whatsoever; and (ii) ESSDS agents or contractors that
are no longer under contractual obligations with ESSDS relating to the Services
provided hereunder.
(c)ESSDS will notify Jazz Pharmaceuticals within forty eight (48) hours in the
event that the duties of any IT Access Recipient have been reassigned such that
the recipient no longer requires access to Information Technology.
(d)ESSDS will take all reasonable precautions to prevent the unauthorized access
to Jazz Pharmaceuticals’ Information Technology by ESSDS Personnel. ESSDS will
notify Jazz Pharmaceuticals immediately (and in all cases within three days) of
becoming aware of any actual or suspected unauthorized access to the Information
Technology.
8.9Injunctive Relief. Each Party acknowledges that the disclosure or use of the
other Party’s Confidential Information, other than as expressly permitted
herein, without such Party’s prior written permission may cause the Disclosing
Party irreparable harm and that any material breach or threatened material
breach of the obligations of confidentiality and non-use by the Receiving Party
will entitle the Disclosing Party to seek injunctive relief, in addition to any
other legal remedies available to it, in any court of competent jurisdiction.
ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS
9.1General. Each Party hereby represents, warrants, and covenants to the other
that: (i) it has all requisite corporate power and authority to enter into this
Agreement and perform and observe all obligations and conditions required to be
performed or observed by that Party under this


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Agreement, (ii) neither the execution and delivery of this Agreement nor the
performance by that Party of its respective obligations under this Agreement
will conflict with or result in a breach of any covenant or agreement between
that Party and any third party, (iii) this Agreement represents the legal,
valid, and binding obligation of that Party, and (iv) as of the Effective Date,
such Party has (or will have at such time as performance of its obligations
under this Agreement may require) obtained all of the local, state, and federal
permits, licenses, or other regulatory registrations or approvals necessary, if
any, for the performance of its obligations under this Agreement.
9.2ESSDS Representations and Warranties.
9.2.1 ESSDS represents and warrants that, to the best of its knowledge, it owns
and possesses all right, title and interest in and to, or has valid licenses to
use all the proprietary rights necessary to perform its obligations under this
Agreement.
9.2.2 ESSDS warrants that any computer systems used in connection with the
Services shall operate substantially in accordance with any descriptions or the
specifications set forth in this Agreement or any applicable Work Orders. A
business continuity plan, as set forth in the applicable SOP, will be
implemented by ESSDS to assure that this warranty will be met.
9.2.3 ESSDS represents, warrants, and covenants that ESSDS’s contracted work
with pharmaceutical/medical device manufacturers is independent from its parent
company’s clinical and formulary decisions. There is a firewall between ESSDS’s
pharmaceutical/medical device services business and the pharmacy benefit
management (“PBM”) business. ESSDS will not be influenced by any PBM rebate or
other related agreements with pharmaceutical/medical device manufacturers.
Similarly, transactions between pharmaceutical/medical device manufacturers and
ESSDS will not affect PBM clinical and formulary decisions.
9.2.4 ESSDS shall:
(a)provide all Services and Deliverables to Jazz Pharmaceuticals pursuant to
this Agreement in compliance with Applicable Laws and in a good, workmanlike,
and timely manner, consistent with standards for the industry;
(b)comply with the descriptions, specifications and representations as to the
Services and Deliverables (including performance, capabilities, accuracy,
completeness, characteristics, specifications, configurations, standards,
functions, and requirements) as set forth in this Agreement or in a Work Order,
including, without limitation, the Performance Standards and Measures included
in the applicable Work Order and the specifications contained within the XYREM
REMS Documents.
(c)maintain all licenses, certifications, permits and authorizations pertinent
to the practice of pharmacy and required by all Applicable Laws, the XYREM REMS
Documents, rules and regulations and this Agreement.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





(d)make no representation, guarantee, or warranty about the Product, whether
orally or in writing, except as contained in written materials delivered to
ESSDS by Jazz Pharmaceuticals for use in connection with the Services; and (ii)
avoid deceptive, misleading or unethical practices that are or might be
detrimental to Jazz Pharmaceuticals, the Product, or the public; and (iii) make
no false or misleading representations with regard to Jazz Pharmaceuticals or
the Product.
(e)use commercially reasonable technical measures to (i) detect and eliminate
computer viruses and other destructive code introduced to any computer systems
used in connection with the Services, (ii) correct any error reproducible by
ESSDS in any computer systems used in connection with the Services, and (iii)
ensure that any computer systems used in connection with the Services are
available without interruption, except as contemplated by the business
continuity plan, included as an Appendix to JPP-0002 – Inventory Control SOP.
9.3 Jazz Pharmaceuticals Representations and Warranties
9.3.1 Jazz Pharmaceuticals represents and warrants that, to the best of its
knowledge, it owns and possesses all right, title and interest in and to, or has
valid licenses to use all of the proprietary rights necessary to perform its
obligations under this Agreement.


9.3.2 Jazz Pharmaceuticals warrants that, as of the delivery to ESSDS, the
Product will (a) conform to Jazz Pharmaceuticals’ stated Product specifications,
(b) not be adulterated or misbranded within the meaning of the federal Food,
Drug and Cosmetic Act of 1938, Title 21, as amended (the “Act”), and (c) not be
articles which may not, under the provisions of the Act, be introduced into
interstate commerce. THE WARRANTY SET FORTH IN THIS SECTION IS THE SOLE AND
EXCLUSIVE WARRANTY GIVEN BY JAZZ PHARMACEUTICALS WITH RESPECT TO THE PRODUCT.
JAZZ PHARMACEUTICALS EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES RELATED TO THE
PRODUCT, EXPRESS OR IMPLED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
9.3.3    Jazz Pharmaceuticals represents and warrants that: (i) it is engaging
ESSDS to perform bona fide, legitimate, reasonable, and necessary Services; (ii)
the Services are not intended to serve, either directly or indirectly, as a
means of marketing the Product or as remuneration for steering patients or
prescribers to the Product; (iii) the Services are not intended to diminish the
objectivity or professional judgment of ESSDS; (iv) any service requirements
imposed by Jazz Pharmaceuticals, including through SOPs, Work Instructions, and
Business Rules, are reasonably limited to what is necessary to ensure compliance
with Jazz Pharmaceuticals’ obligations under Applicable Law, including with
respect to the REMS Program; (v) the Services do not involve counseling or
promotion of any off-label use of Product; and (vi) the Services do not involve
the counseling or promotion of a business arrangement or other activity that
violates Applicable Law.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





9.3.4    Jazz Pharmaceuticals represents and warrants that: (i) all programs
initiated by Jazz Pharmaceuticals and included as part of the Services,
including any eligibility criteria for participation in any such programs, shall
be structured in accordance with Applicable Law; and (ii) Jazz Pharmaceuticals
is responsible for the content of all materials provided by Jazz Pharmaceuticals
for use or distribution in connection with the Services, including REMS Program
Items, and Jazz Pharmaceuticals shall ensure that all such materials have
received any required regulatory approvals, are educational and not promotional
with respect to the Product or providing Product-related or REMS Program-related
information.
ARTICLE X


OWNERSHIP AND INTELLECTUAL PROPERTY
10.1Intellectual Property of Jazz Pharmaceuticals. All Intellectual Property
(including patents, copyrights, trademarks, trade secrets, ideas, improvements,
discoveries, enhancements, modifications, know-how, data, and information of
every kind and description) either (a) conceived, generated, made, fixed in a
tangible medium of expression or reduced to practice, as the case may be, by
ESSDS within the scope and course of providing the Services to Jazz
Pharmaceuticals under this Agreement, either alone or jointly with others or (b)
owned or controlled by Jazz Pharmaceuticals on the Effective Date and/or
otherwise independently of ESSDS and this Agreement which arise out of or relate
to this Agreement, the Services, or the Jazz Pharmaceuticals Confidential
Information (the “Jazz Intellectual Property”) will be the sole and exclusive
property of Jazz Pharmaceuticals. ESSDS will disclose Jazz Intellectual Property
under subpart (a) of this paragraph promptly to Jazz Pharmaceuticals, and hereby
assigns all of ESSDS’s right, title and interest in and to any such Jazz
Intellectual Property to Jazz Pharmaceuticals without royalty or any other
consideration (other than compensation for the Services as provided by this
Agreement or an applicable Work Order). For the avoidance of doubt, this
includes, but may not be limited to, all Records, Deliverables, Program Items,
and Data. Jazz Pharmaceuticals shall also own all right, title, and interest in
any telephone numbers, fax numbers, web, and email domains established by ESSDS
solely in connection with the Services hereunder and all such Intellectual
Property rights therein, and the Parties will take all actions necessary so that
any such numbers and domains will be registered with Jazz Pharmaceuticals
following the expiration or termination of this Agreement for any reason, at
Jazz Pharmaceuticals’ sole cost and expense. ESSDS will cooperate fully with
Jazz Pharmaceuticals in the process of securing and enforcing Jazz
Pharmaceuticals’ rights to such Jazz Intellectual Property, which may include
executing applications, assignments or other instruments, and Jazz
Pharmaceuticals will compensate ESSDS for ESSDS’s reasonable time devoted to
such activities at Jazz Pharmaceuticals’ request and reimburse ESSDS for
reasonable expenses incurred in connection therewith. If any part of the Jazz
Intellectual Property under subpart (a) of this paragraph is based on,
incorporates or is an improvement or derivative of, or cannot be reasonably and
fully made, used, reproduced, modified, distributed or otherwise exploited
without using, any technology or intellectual property rights owned or licensed
by ESSDS and not assigned hereunder, then ESSDS hereby grants to Jazz
Pharmaceuticals and its Affiliates a nonexclusive, either (i) perpetual and
irrevocable (with respect to Records, Deliverables, Program Items, and Data
supplied by ESSDS that incorporate such technology or intellectual property) or
(ii) term-based (with respect to Jazz Pharmaceuticals’ receipt of Services, as


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





provided in Section 10.3), worldwide, royalty-free, sublicensable (other than
for receipt of Services) right and license to exploit and exercise all such
technology and intellectual property rights in support of Jazz Pharmaceuticals’
receipt of the Services (as provided in Section 10.3) and exercise or
exploitation of the Jazz Intellectual Property or any rights to the foregoing
assigned to Jazz Pharmaceuticals (including, without limitation, any
modifications, improvements and derivatives of any of them). Any copyrightable
work, whether published or unpublished, created by ESSDS in connection with or
during the performance of any Services will be considered a work made for hire
to the fullest extent permitted by law. If any such copyrightable work is not
classified as a work made for hire, then ESSDS assigns all worldwide rights in
the work to Jazz Pharmaceuticals without royalty or any other consideration. No
third party has or will have any claim of ownership for Intellectual Property
assigned by ESSDS to Jazz Pharmaceuticals under this Agreement.
10.2    Intellectual Property of ESSDS. Notwithstanding anything to the contrary
in Section 10.1 or otherwise, the Jazz Intellectual Property does not include,
and ESSDS shall retain all right, title and interest in and to, the ESSDS IP.
“ESSDS IP” shall mean (a) all Intellectual Property (including trade secrets,
trademarks, patents, copyrights and other non-registered intellectual property)
owned or control by ESSDS on the Effective Date and/or otherwise independently
of Jazz Pharmaceuticals and this Agreement, including but not limited to, all
Intellectual Property embodied in the ESSDS Software and all ESSDS Prior Works
that ESSDS shall use in connection with performing the Services under this
Agreement, (b) the Healthcare Provider (HCP) portal and the associated materials
referenced in the Description of Services of Exhibit D-27 to the PMSA as fully
executed on April 10, 2017 and the associated Intellectual Property (the "ESSDS
Portal"), and (c) any modifications, enhancements, and improvements to the
foregoing made by ESSDS. The term “ESSDS Prior Works” shall mean any and all
Intellectual Property or other products developed, owned, controlled or acquired
by ESSDS prior to the Effective Date of this Agreement and/or otherwise
independently of Jazz Pharmaceuticals and this Agreement, including, but not
limited to (i) computer software, technology, patient-centric services and
analytics for pharmaceutical, biotechnology, medical device, vaccine and
diagnostic manufacturers (“ESSDS Software”), (ii) specialty pharmacy industry
knowledge, (iii) specialty pharmacy distribution and services software, and (iv)
specialty pharmacy data reporting to payers and manufacturers, subject to any
data reporting restrictions set forth elsewhere in this Agreement.    
10.3    Licenses to Jazz Pharmaceuticals. ESSDS hereby grants to Jazz
Pharmaceuticals a limited, non-transferable, non-exclusive, royalty-free right
and license to the ESSDS IP, including the ESSDS Software, ESSDS Portal, and
ESSDS Prior Works, solely as reasonably necessary in Jazz Pharmaceuticals’
normal course of receiving and using the Services during the term of this
Agreement.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





ARTICLE XI
TERM AND TERMINATION
11.1Term; Renewal. Unless otherwise terminated in accordance with the terms
hereof, this Agreement will remain in effect for a period of two (2) years from
the Effective Date. If no such notice of termination is given, this Agreement
can be renewed for an additional one (1) year term at the discretion of Jazz
Pharmaceuticals by a written amendment hereto, subject to the right of
termination as otherwise provided herein.
11.2Termination Without Cause. Either Party may terminate this Agreement or any
Work Order at any time without cause on one hundred eighty (180) days’ prior
written notice to the other Party.
11.3Termination for Cause. Either Party may terminate this Agreement immediately
upon written notice to the other Party if such other Party materially breaches
this Agreement and, after receiving written notice identifying such breach,
fails to cure such material breach within thirty (30) days after receipt of such
notice. Such notice will include the effective date of termination.
11.4Termination for Legal Necessity. Either Party may terminate this Agreement
immediately upon written notice to the other Party in the event that (1) any
Applicable Law, court decision, or the like is enacted, promulgated, published,
or otherwise made effective, which would make ESSDS’ performance of the Pharmacy
Services illegal or otherwise commercially impracticable or Jazz
Pharmaceuticals’ development or commercialization of the Product commercially,
medically, or technically impracticable or (2) Jazz Pharmaceuticals receives
notice of regulatory action by the FDA that results in the termination or
suspension of its rights to manufacture or distribute the Product in the United
States.
11.5Bankruptcy or Insolvency. Either Party may terminate this Agreement
immediately upon written notice to the other Party, if such other Party makes an
assignment for the benefit of creditors, files a petition in bankruptcy, is
adjudicated insolvent or bankrupt, a receiver or trustee is appointed with
respect to a substantial part of such other Party’s property, or a proceeding is
commenced against it which will substantially impair its ability to perform
hereunder.
11.6Partial Termination. A Party shall have the option and right to terminate
(i) all of the Services or (ii) one or more specific services that may be part
of the Services (collectively or individually referred to as “Specified
Service”) as provided for in this Article X with one hundred eighty (180) days’
prior written notice to the other Party.
11.7Effect of Termination. Upon expiration or earlier termination of this
Agreement:
11.7.1 ESSDS shall deliver to Jazz Pharmaceutical, at Jazz Pharmaceuticals’
expense, all tangible materials in ESSDS’ possession or control belonging to
Jazz Pharmaceuticals.
11.7.2 ESSDS shall notify any person or entity who contacts ESSDS in connection
with any matter related to the Services that ESSDS is no longer providing those
Services and direct them as requested by Jazz Pharmaceuticals.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





11.7.3 ESSDS shall invoice Jazz Pharmaceuticals for any payments due for the
applicable Services through the date of termination, pursuant to Section 3.2 and
Jazz Pharmaceuticals shall pay such invoice(s) in accordance with Section 3.3.
11.7.4 ESSDS shall otherwise provide all other cooperation reasonably requested
by Jazz Pharmaceuticals to ensure a smooth transition and the uninterrupted
operation of the Specified Service.
11.8Transition of Services. Upon termination or expiration of this Agreement or
any Specified Service, the Parties shall mutually agree on an expeditious
schedule of transition of the applicable Services.
11.9Transition of Patient Information. In connection with any of the Services,
Jazz Pharmaceuticals may request that ESSDS transfer open prescriptions to a
pharmacy assuming responsibility for such services for the purpose of continuing
“treatment” (as that term is defined by HIPAA) of affected Patients, and ESSDS
shall expeditiously honor that request to the extent disclosure of such Patient
Data by ESSDS is permitted under Applicable Law, including, but not limited to,
HIPAA. All such Patient Data shall be transferred in standard NCPDP format. The
purpose of any transfer of Patient Data is to assure, to the extent possible, as
smooth transition for Patients.
11.10Survival. Termination or expiration of the Agreement for any reason shall
not affect the continuing rights and obligations of the Parties under Articles
III; VII; VIII; X; XII; and XIV; and Sections 2.3; 2.4.1; 5.1; 5.2; 9.1; 11.7;
11.8; 11.9; 11.10; and 13.4 of this Agreement.
ARTICLE XII


INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE


12.1Indemnification by Jazz Pharmaceuticals. Subject to the terms hereof, Jazz
Pharmaceuticals shall indemnify and defend ESSDS, its Affiliates, and their
respective directors, officers, employees, agents, successors and permitted
assigns, from and against any liabilities, damages, loss, judgments, settlements
or expense (including reasonable attorneys’ fees) (collectively, “Losses”) as a
result of any third-party claim, demand, or action (collectively, “Claims”) to
the extent arising from (a) the manufacture, sale or use, of the Product; (b)
the negligence, recklessness, or willful misconduct of Jazz Pharmaceuticals or
any of its employees, or (c) Jazz Pharmaceuticals’ failure to comply with its
obligations under this Agreement. Such obligation to indemnify, defend, and hold
harmless shall not apply to the extent Losses and Claims are caused by ESSDS’
breach hereof, negligence, recklessness, or willful misconduct.
12.2Indemnification by ESSDS. Subject to the terms hereof, ESSDS shall indemnify
and defend Jazz Pharmaceuticals, its Affiliates, and their respective directors,
officers, employees, agents, successors and permitted assigns, from and against
any Losses as a result of any third-party Claims, to the extent arising from (a)
the negligence, recklessness or willful misconduct of ESSDS or any of its
employees, or (b) ESSDS’ breach of any representation, warranty, or obligation
under this Agreement. Such obligation to indemnify, defend, and hold harmless
shall


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





not apply to the extent Losses and Claims are caused by Jazz Pharmaceuticals’
breach hereof, negligence, recklessness or willful misconduct.
12.3Indemnification Conditions and Procedures. The Party seeking indemnification
(the “Requesting Party”) shall (a) promptly notify the other Party (the
“Indemnifying Party”) in writing upon receipt of oral or written notice of any
actual or alleged Claim, (b) allow the Indemnifying Party, at its discretion and
cost, to undertake and control the defense of such Claim, (c) diligently assist
the Indemnifying Party and cooperate in defending against such Claim; and (d)
not, except at its own cost, voluntarily make or agree to make any payment or
incur any expense in connection with any such Claim without the prior written
consent of the Indemnifying Party.
12.4Limitation of Liability. EXCEPT WITH RESPECT TO BREACHES OF CONFIDENTIALITY
OBLIGATIONS UNDER ARTICLE VIII, INTELLECTUAL PROPERTY INFRINGEMENT CLAIMS, AND
THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 11.1 AND 11.2, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR LOST PROFITS OR ANY INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SIMILAR DAMAGES, HOWEVER CAUSED AND ON
ANY LEGAL THEORY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
12.5Insurance. Each Party will maintain at least [*] of commercial general
liability insurance and [*] of product liability insurance. ESSDS will maintain
Workers’ Compensation coverage (or its equivalent) in compliance with Applicable
Law, automotive liability insurance of at least [*] and professional liability
insurance of at least [*]. As evidence of the coverage required by this
Agreement, either Party may, in lieu of actual policies, accept Certificates of
Insurance setting forth the nature of the coverage, the limits of liability, the
name of the insurance carrier, policy number and the date of expiration, which
shall be furnished on demand.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





ARTICLE XIII
COLLABORATION
13.1Annual Review. No less than one hundred-eighty (180) days prior to each
anniversary of the Effective Date of this Agreement, ESSDS and Jazz
Pharmaceuticals will meet to review the Services to be performed during the next
twelve (12) months (each such meeting, an “Annual Review”). The purpose of each
Annual Review is to assess the operational program(s), identify any areas of
improvement, and discuss any additional or revised services. The Annual Review
is not intended to take the place of regular and ongoing communications between
the Parties pursuant to Section 13.2. The Annual Review will take place at a
time, location, and method (i.e., in-person or teleconference) mutually
determined by the Parties.
13.2Regular Meetings and Communication. Jazz Pharmaceuticals and ESSDS agree to
meet (whether in-person or by teleconference) as necessary, for ESSDS to
effectively perform the Services specified in each Work Order hereunder. Jazz
Pharmaceuticals and ESSDS agree to meet formally on at least a quarterly basis
during the Term to, among other things, discuss performance under the Agreement,
strategic planning, and to evaluate the progress being made against objectives
established in this Agreement or Work Orders and any enhancements that might be
made to the processes set forth herein.
13.3Non-Disparagement; No Disadvantaging. Neither Party will disparage the other
Party or the Product or Services. Notwithstanding the foregoing, the following
actions shall not be considered disparaging: (i) the action taken is related to
drug interactions with other prescription or over-the-counter drug products,
(ii) the action taken is related to contraindications for such Product; (iii)
the action taken involves displaying or communicating relative Patient costs or
coverage, (iv) or as otherwise may be consistent with ESSDS’s independent
exercise of the practice of pharmacy in accordance with all Applicable Law.
13.4Exclusivity and Non-Competition. From the effective date until twelve (12)
months after the termination of this agreement, ESSDS will not accept or
participate in Services related to products related to oxybate and oxybate salts
and their derivatives with any other party without the prior written consent of
Jazz Pharmaceuticals. From the effective date until the termination or
expiration of the Agreement, ESSDS will not accept or participate in Services
related to products indicated for the treatment of cataplexy in narcolepsy or
excessive daytime sleepiness in narcolepsy.
ARTICLE XIV
GENERAL PROVISIONS
14.1Amendment. This Agreement may not be amended or modified except by a written
instrument signed by both Parties.


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





14.2Waiver. A failure by either Party to insist upon strict compliance with any
term of this Agreement, to exercise any option, to enforce any right, or to seek
any remedy upon any default of the other Party shall not affect, or constitute a
waiver of, such Party’s right to insist upon strict compliance with that term,
to exercise that option, to enforce that right, or to seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Agreement shall affect, or constitute a waiver of, a Party’s right to demand
strict compliance with all provisions of this Agreement.    
14.3Assignment. Jazz Pharmaceuticals may assign this Agreement, in whole or in
part, to any Affiliate or to a third-party successor to substantially all of the
business to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction. ESSDS may assign this Agreement, in whole
or in part, upon consent of Jazz Pharmaceuticals, such consent not to be
unreasonably withheld.
14.4No Implied Licenses.     Except as expressly provided in this Agreement,
nothing contained herein shall be deemed to grant either Party any rights or
licenses under any Intellectual Property rights of the other Party.
14.5Entire Agreement. This Agreement (together with all Exhibits and Work Orders
hereto incorporated by reference) constitutes the entire agreement between the
Parties with respect to the Services and supersedes all prior negotiations,
representations or agreements, written or oral, regarding the subject matter
hereof, which will remain in full force and effect in accordance with its terms
with respect to disclosures made prior to the date hereof. Jazz Pharmaceuticals
specifically rejects and will not be bound by any other terms and conditions.
14.6Tax Liability. ESSDS will be solely responsible for meeting its corporation
tax and any applicable social security (or equivalent in any other country,
e.g., national insurance obligations) and for enabling that its employees meet
their respective income tax and applicable social security obligations (or
equivalent in any other country) and all other applicable social insurances.
ESSDS shall indemnify and hold harmless Jazz Pharmaceuticals for all taxes,
social security or its equivalent and other contributions, costs, claims,
penalties, interest, expenses or proceedings which Jazz Pharmaceuticals may
incur arising from or in connection with the failure of ESSDS or its employees
to meet their respective responsibilities under this Section.
14.7Relationship of the Parties. ESSDS will be an independent contractor of Jazz
Pharmaceuticals, and nothing in this Agreement will be construed to create any
partnership, joint venture, agency, or employment relationship between the
Parties or between Jazz Pharmaceuticals and the Personnel of ESSDS. ESSDS is and
will remain responsible for its respective Personnel and will make no claim
against Jazz Pharmaceuticals or its Affiliates for eligibility to participate in
any benefits extended by Jazz Pharmaceuticals to its employees. ESSDS will have
no authority to act for, bind or commit Jazz Pharmaceuticals or its Affiliates
in any way.
14.8Force Majeure. If the performance of any part of this Agreement by either
party shall be affected for any length of time by fire or other casualty,
government restrictions, war, riots, strikes, or labor disputes, lock outs,
transportation delays, and acts of God, or any such similar causes which are
beyond the reasonable control of such Party, such Party shall not be responsible


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





for delay or failure of the performance of this Agreement for such length of
time; provided, however, that the obligation of the Parties to pay amounts then
due shall not be suspended or delayed; and provided, further, that if ESSDS is
precluded from rendering Services for a continuous period in excess of ten (10)
business days, Jazz Pharmaceuticals shall be entitled to terminate this
agreement upon five (5) days’ notice.
14.9Severability. If any of the provisions or any portion of any provision of
this Agreement is held to be unenforceable or invalid by a court or arbitration
panel of competent jurisdiction, the validity and enforceability of the
enforceable portion of any such provision and/or the remaining provisions will
not be affected.
14.10Governing Law. This Agreement, and any dispute related hereto, will be
governed and construed in accordance with the laws of the State of Delaware,
excluding any choice of law rules which may direct the application of the laws
of another jurisdiction. In the event of any dispute between the Parties, prior
to any Party commencing an action for damages, each Party will designate a
representative and the representatives will meet in person or telephonically in
a good-faith attempt to resolve their differences. Prior to such meeting, the
complaining Party will provide a written explanation of the dispute.
14.11Notices. Any notice delivered to a Party pursuant to this Agreement must be
in writing and may be delivered: personally (effective upon receipt); by
depositing with a nationally-recognized overnight courier (effective one
business day after deposit); or by depositing in the United States Mail, postage
prepaid, registered or certified mail, return receipt requested (effective five
days after deposit). All notices hereunder will be addressed to the Party at the
address indicated below, or at such other address that may have been specified
by written notice delivered in accordance with this Section:
 
If to ESSDS:
 
 
 
 
 
Express Scripts, Inc.
 
 
c/o Express Scripts Specialty Distribution Services, Inc.
 
 
One Express Way,
 
 
St. Louis, MO 63121
 
 
Attn: Legal Department
 
 
 
with a copy to:
Express Scripts Specialty Distribution Services, Inc.
 
 
One Express Way,
 
 
St. Louis, MO 63121
 
 
Attn: General Manager
 
 
 
 
If to Jazz Pharmaceuticals:
 
 
 
 
 
Jazz Pharmaceuticals, Inc.
 
 
Attention: Legal Department
 
 
3180 Porter Drive
 
 
Palo Alto, CA 94304
 
 
Email: Jazz_Notices@jazzpharma.com





[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





14.12Counterparts. This Agreement, any Work Order, and any amendments hereto or
thereto, may be executed in counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
Facsimile and pdf signatures will be considered original signatures.
14.13Compliance with Laws. Each Party shall, in its respective performance of
this Agreement, take all actions necessary and appropriate to assure that it
complies with all applicable federal, state, and local laws and regulations,
including, without limitation, the Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the Public Contracts Anti-Kickback Act (41 U.S.C. § 51 et seq.)
and the Stark Law (42 U.S.C. § 1395nn).
14.14Publicity. Neither Party shall cause or permit the oral or written release
of any statement, advertisement, information or publicity referring to the other
Party or any of its personnel without such Party’s prior written consent.
Intending to be bound by the provisions hereof, each of the parties hereto have
caused this Agreement to be executed personally or by its duly authorized
representative, to be effective as of the Effective Date.
AGREED TO:
 
AGREED TO:
 
 
 
Jazz Pharmaceuticals, Inc.
 
Express Scripts Specialty Distribution Services, Inc.
 
 
 
 
 
 
 
 
 
/s/ Michael P. Miller
 
/s/ Bill Martin
Name: Michael P. Miller
 
Name: Bill Martin
 
 
 
Title: EVP Jazz Pharma
 
Title: VP
 
 
 
 
 
 
[Legal Dept. Stamp]
 
 
 
/s/ Karen Smith
 
 
Name: Karen Smith
 
 
 
 
 
Title: EVP, CMO
 
 





[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





EXHIBIT A


Trademarks
XYREM® (sodium oxybate)
XYREM REMS Program®
866-XYREM88® 
Jazz Pharmaceuticals, Inc.® 


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





EXHIBIT B


ESSDS LOCATIONS
Express Scripts Building 5
8931 Springdale Ave. Ste. A St. Louis, MO 63134


Express Scripts Building 6
4700 North Hanley Rd. St. Louis, MO 63134


[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





EXHIBIT C




FORM Work Order
[TEMPLATE ONLY – NOT TO BE COMPLETED UNLESS WORK IS CONTEMPLATED WITH MSA]
WORK ORDER #___

--------------------------------------------------------------------------------

Project: [Project Title’]
THIS WORK ORDER (“Work Order”) is entered into as of DATE (“Effective Date”),
and is pursuant to, made a part of and governed by the terms and conditions of
the Master Services Agreement, dated INSERT DATE (“Agreement”), made by and
between Express Scripts Specialty Distribution Services, Inc. with a place of
business at One Express Way, St. Louis, MO 63121 (“ESSDS”), and Jazz
Pharmaceuticals, Inc. with its office located at 3180 Porter Drive, Palo Alto,
CA 94304 (“Jazz Pharmaceuticals”). Unless otherwise specifically defined herein,
each term used herein that is defined in the Agreement shall have the meaning
assigned to such term in the Agreement.
To the extent that the terms of a Work Order and the Agreement are inconsistent,
the Agreement shall govern.
IN WITNESS THEREOF, this Work Order has been executed by the Parties hereto
through their duly authorized officers as of the Effective Date set forth above.
Duly authorized on behalf of
Express Scripts Specialty Distribution Services, Inc.


Duly authorized on behalf of
JAZZ PHARMACEUTICALS, INC.
Signed:


Signed:
Name:
Name:


Title:
Title:


Date:
Date:







[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



